DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the present abstract includes more than 150 words in length
The title of the invention is objected because the present title includes an indefinite article "An", which is not considered as part of the title of an invention.  Therefore, the word "An" should be deleted from the present title of the invention (see MPEP 606).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3 recite, "a second ledge".  However, claim 1, which claim 3 is depended on, does not recite, "a first ledge".  Therefore, it is not clear how the outer tube can have the second ledge without the first ledge.  Since claim 2 recites, "a first ledge", it seems that claim 3 should be depended on claim 2 instead of claim 1.  
Claim 13, line 2 also recites, "a second ledge".  However, claims 1, 11, ad 12, which claim 3 is depended on, do not recite, "a first ledge".  Therefore, it is not clear how the outer tube can have the second ledge without the first ledge.  Since claim 2 recites, "a first ledge", it seems that claim 11 should be depended on claim 2 instead of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui (US Patent Application Publication No. 2018/0000156 A1).
Qiu discloses an assembly for preventing leakage in a vaporization device 100, (claim 1) the assembly comprising: an inner tube 2133 (see Fig. 5) slidably supported within an outer tube 54; (claim 10) a removable mouthpiece 11  attached to the outer tube 54; a plate 133 fixedly attached at a first end of the inner tube 2133, the plate 133 constrained from 5 moving out of the outer tube 54; a vaporization chamber 591, (claim 11) which is part of a removable vaporization assembly 59, attached within the outer tube 54 and having at least one aperture 5911 disposed there through; a spring 57 disposed in a compressed state between the plate 133 and an interior of the outer tube 54; and a cover (not labeled, see Fig. 3) fixedly attached at a second end of the inner tube 2133, the cover having a skirt 597 sized to surround the vaporization chamber 591; wherein in a first state the plate 133 is held by the compressive force of the spring 57 at a first end of the outer tube 54 so that the at least one aperture 5911 is not covered by the skirt 597; and in a second state the plate 133 is pushed into the outer tube 54 by further compressing the spring 57 so that the at least one aperture 5911 is covered by the skirt 597; (claim 3) wherein the plate 133 is constrained from moving out of the outer tube 54 by having an outermost dimension that claim 5) wherein the spring 57 is disposed in a compressed state between the plate 133 and a first ledge 521 extending inwardly within the outer tube 54.  (claim 6) The assembly further comprising a liquid chamber (not labeled, see Paragraph [0051], lines 8-9) disposed within the outer tube 54; (claim 7) wherein when in the first state (see Fig. 3) vaporization liquid from the liquid chamber can enter the vaporization chamber 591; (claim 8) wherein when in the second state (Fig. 4) vaporization liquid from the liquid chamber cannot enter the vaporization chamber 591.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication No. 2018/0000156 A1) in view of Buchberger (US Patent Application Publication No. 2014/0283825 A1).
Claim 4 recites that the vaporization chamber is fixedly attached within the outer tube by an inwardly facing protrusion operable to engage a shoulder on an outer surface of the outer tube.

On the other hand, Bucherger discloses a vaporization device comprising a first component 1 and a second component 2 fixedly attached together by an inwardly facing protrusion 8 engaging a shoulder 9, wherein the first component 1 includes the inwardly facing protrusion 8 that engages with the shoulder 9 formed on an outer surface of the second component 2.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly taught by Qiu such that it would have an inwardly facing protrusion and a shoulder for fixedly attaching the vaporization within the outer tube chamber as taught by Buchberger because the use of the inwardly facing protrusion and the shoulder only deals with using one fixing method over many other known fixing methods.  Other commonly known fixing methods are a screw connection, an adhesive such as a glue, a frictional engagement, or a welding connection.  

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896